                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            3:17-cr-00125-MOC-DCK-1

 UNITED STATES OF AMERICA,                          )
                     Plaintiff,                     )
                                                    )
 vs.                                                )
                                                    )
                                                    )                  ORDER
 ALAN F. LUBOFF,                                    )
                               Defendant,           )
 and                                                )
                                                    )
 ED MORSE TOYOTA AUTOMOTIVE,                        )
                    Garnishee.                      )


                       ORDER OF CONTINUING GARNISHMENT

       THIS MATTER is before the Court on a Motion for an Order of Continuing Garnishment

(Doc. No. 68) following the answer of Ed Morse Toyota Automotive as the Garnishee (Doc. No.

66). On August 13, 2018, Defendant was sentenced to fifteen months of incarceration for

conviction of Wire Fraud and Aiding and Abetting in violation of Title 18 U.S.C. §§ 1343 and 2.

Judgment in the criminal case was filed on August 16, 2018 (Doc. No. 44). As part of that

Judgment, the Defendant was ordered to pay an assessment of $100.00 and restitution in the

amount of $119,900.00 to the victim of the crime. Id.

       On September 9, 2020, the Court entered a Writ of Continuing Garnishment (“Writ”) (Doc.

No. 63) as to the Garnishee, Ed Morse Toyota Automotive. The Writ and other documents were

mailed to the Defendant and the Garnishee on September 15, 2020 (Doc. No. 65). The Defendant

was served with the Writ on October 28, 2020. The Garnishee was served with the Writ on

September 18, 2020. The Garnishee filed an Answer on October 27, 2020 (Doc. No. 66) stating




                                               1

       Case 3:17-cr-00125-MOC-DCK Document 69 Filed 12/14/20 Page 1 of 3
that at the time of the service of the Writ, the Garnishee had in its custody, control or possession

property or funds owned by the Defendant, including non-exempt, disposable earnings.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Order Continuing

Garnishment (Doc. No. 68) is GRANTED, and an Order of Continuing Garnishment is hereby

ENTERED in the amount of $118,866.00 computed through September 8, 2020. The Garnishee

will pay the United States the lesser of (1) up to twenty-five percent of the Defendant’s disposable

earnings which remain after all deductions required by law have been withheld, or (2) the amount

by which the Defendant’s disposable earnings for each week exceed 30 times the federal minimum

wage, as well as one hundred percent of all 1099 payments. See 15 U.S.C. § 1673(a). The

Garnishee will continue said payments until the debt to the Plaintiff is paid in full, or until the

Garnishee no longer has custody, possession or control of any property belonging to the Defendant,

or until further Order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW3:17CR125.

       IT IS FURTHER ORDERED that the Garnishee will advise this Court if the Defendant’s

employment is terminated at any time by the Garnishee or the Defendant.

       The Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset

Program. Under this program, any federal payment the Defendant would normally receive may be

offset and applied to this debt.




                                                 2

      Case 3:17-cr-00125-MOC-DCK Document 69 Filed 12/14/20 Page 2 of 3
                             Signed: December 14, 2020




                                 3

Case 3:17-cr-00125-MOC-DCK Document 69 Filed 12/14/20 Page 3 of 3
